Gilbert, J.
1. Tlie petition sets up a cause of action. The accounting, as is shown by the allegations of the petition, is complicated.
2. The allegations do not set up a cause of action for an injunction. It is not alleged that either of the defendants is insolvent. The allegations do not show any reason why the sale of the collateral should be enjoined.
3. A petition will not be dismissed on general demurrer if it sets up a cause of action for any relief for which there is an appropriate prayer.
4. Where a petition alleges the making of a contract required to be in writing, without alleging whether it is in writing, it will be presumed to be in writing; and if the defendant desires explicit allegations showing whether such contract is in writing, a special demurrer should be interposed. The demurrer here is not sufficient to raise that issue.
5. The petition is not subject to the special demurrers.
6. The court did not err in overruling the demurrers.

Judgment affirmed.


All the Justices concur.

Mayson & Johnson, for plaintiffs in error.
Anderson, Rountree <& Crenshaw and Granger Hansell, contra.